Title: Abigail Adams to John Quincy Adams, 18 July 1787
From: Adams, Abigail
To: Adams, John Quincy


        
          London july 18 1787
          my Dear Son
        
        I give you joy of the day, as I presume it is commencment with you at Cambridge, and as it is about 4 oclock in the afternoon, I imagine you have past through your performance, I hope with approbation of the hearers, and reputation to yourself, pray favour me with a sight of it by the next opportunity and now I Suppose you will be deliberating with yourself what is next to be done? but why have you never told me whether you got my Letter from Newyork, and you proposed, should we return next Spring, perhaps you might chuse to persue your Studies with your Father, that we shall return then if our Lives are Spaired I have no doubt, but till that time you would not chuse to be Idle your Aunt mentiond that you had thoughts of going to mr Dana your pappa would leave you intirly to your own choice, & to mr Dana he can have no objection, and I do not wonder that you should give him the preference on many accounts. it is a very agreeable family if you could get to Board in it. I have a sincere Friendship for Mrs Dana. be sure you give my Love to her; & tell her I hope to Spend many more Sociable Evenings with her, when I return to America. I have been sorry to think that her reason for not writing me was oweing to my being in a different station of Life from what I formerly was. I should despice myself if I thought it made any alteration in my sentiments towards my Friends. I had much rather attribute it to her indolence, & love of ease, that she did not chuse the trouble of it. now this I can forgive, and knowing her so well that I am determined, to believe the other a mere flight, tell her I shall have it to settle with her when I return—
        your Aunt Cranch wrote me that you had been unwell, and I heard from others that you had lost your Flesh. the latter I should not regreet, if ill Health and too close application did not occasion it. I have so frequently admonished you that I would not tire you by a repetition. light food is necessary for a student. if as usual your Stomack abounds with acid, Lime water mixd with milk, which takes away the dissagreeable taste you would find the best antidote, one pound of stone Lime, upon which pour a Gallon of Boiling water Let it stand till clear then pour it of & bottle it, take it twice a day, a large tea cup full mixd with milk— now you need not laugh, for if your food sours, it is impossible it should digest, & from thence arise your complaints—
        I have been in such poor Health through the winter and spring, that the Dr advises to my going a long jouney— tomorrow we set of for Plimouth & expect to be absent a Month,— I have sent you by Captain Barnard Cloth for a coat, it is a fashionable coulour, & the buttons very tasty. you will find a waistcoat pattern with it, and I have given to mrs Wentworth a Boston woman who is a passenger Sattin for a pr of Breeches, which she will leave at uncle Smiths for you; she has been a good deal in the family with me, and I have every reason to believe her a trust worthy woman you have not acknowledg the receipt of your shirts, or told me if they fitted you. Mr Hollis was in Town to day from the Hide, and dined with us. he has left in my care the works of Dr Jebb, to be sent to Harvard college. I will Send you a Set as soon as I can get them bound. he was one of the choise ones of the Earth.— I shall direct them to be left at uncle Smiths— our Good Friends the Dutch are in a dissagreeable situation, as you will see by the publick papers. England and France are arming at all points, what will be the result, time only can devellope— your sister writes so much by this opportunity that I hope I may be excused, [as I] am prepairing for so long a journey, & am obliged to go [in] such a calvacade. your sister & Nephew accompanies us Remember me to your Brothers. I will write them by the next opportunity— adieu most affectionately yours—
        Abigail Adams
        inclosed you find a Louis d’or
      